                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9       TAHA ABOU-RAMADAN,                                    CASE NO. C20-1356-JCC
10
                                 Plaintiff,                    ORDER
11
                 v.
12
         ALLISON KATAOKA, et al.,
13
                                 Defendants.
14

15            This matter comes before the Court on Defendant Allison Kataoka’s motion to dismiss

16 for improper venue, or in the alternative, to transfer the action to the United States District Court

17 for the Central District of California. (Dkt. No. 12.) 1 Having thoroughly considered the parties’

18 briefing and the relevant record, the Court hereby GRANTS the motion.

19 I.         BACKGROUND

20            Plaintiff alleges that Defendant, a police officer, ticketed him for using his surrendered

21 and outdated California driver’s license instead of his valid Washington license, and that she

22 falsely claimed he was driving with a broken window and without a license plate. (Dkt. No. 1 at

23 5.) Plaintiff seeks damages and a civil penalty based on claims of conspiracy, falsifying evidence,

24

25   1
     Defendant also moves for dismissal based on lack of personal jurisdiction and failure to state a
26 claim upon which relief can be granted. (See Dkt. No. 12.) Because the Court is resolving this
   motion based on improper venue, it does not reach these issues.

     ORDER
     C20-1356-JCC
     PAGE - 1
 1 and negligence. (Id. at 6–11.) Defendant moves to dismiss for improper venue, or in the

 2 alternative, to transfer the case to the Central District of California. (Dkt. No. 12.)

 3 II.      DISCUSSION

 4          Civil actions in federal court may be brought, with limited exceptions, only in (1) the

 5 judicial district where defendants reside or (2) in a judicial district in which a substantial part of

 6 the events giving rise to the claim occurred. See 28 U.S.C. § 1391(b). When a case is filed in the

 7 wrong district, the court “shall dismiss, or if it be in the interest of justice, transfer such case to

 8 any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). The decision
 9 to transfer or dismiss is within the discretion of the district court. See King v. Russell, 963 F.2d

10 1301, 1304 (9th Cir. 1992).

11          In this instance, the Central District of California is the proper venue. It is undisputed that
12 Defendant resides in Los Angeles County, California and issued the traffic ticket there. (See Dkt.

13 Nos. 1 at 3–6, 17 at 2.) This case has no connection to the Western District of Washington

14 beyond Plaintiff’s residence. (See generally Dkt. Nos. 1, 12, 17, 18.) Therefore, venue is not

15 proper in this district. Nor does the Court find that transferring this case to the Central District of

16 California is in the interest of justice. While pro se litigants “must be held to less stringent

17 standards than formal pleadings drafted by lawyers,” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

18 2010), the causes of action articulated in the complaint do not fit with the facts alleged, and the

19 court doubts they are legally cognizable.

20 III.     CONCLUSION

21          Defendant’s motion to dismiss (Dkt. No. 12) is GRANTED. The complaint (Dkt. No. 1)

22 is DISMISSED without prejudice.

23 //

24 //

25 //

26 //


     ORDER
     C20-1356-JCC
     PAGE - 2
 1          DATED this 8th day of July 2021.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1356-JCC
     PAGE - 3
